Exhibit FIRST SUPPLEMENTAL INDENTURE THIS FIRST SUPPLEMENTAL INDENTURE, dated as of the 19th day of August, 2008, between MASSEY ENERGY COMPANY, a Delaware corporation (the “Company”), the guarantors party hereto (the “Guarantors”) and WILMINGTON TRUST COMPANY, as trustee (the “Trustee”), amends and supplements that certain Indenture, dated as of November10, 2003, by and among the Company, the Guarantors and the Trustee (the “Indenture”).Capitalized terms used but not defined herein shall have the meanings ascribed to such terms in the Indenture. RECITALS OF THE COMPANY WHEREAS, the Company desires to enter into this First Supplemental Indenture to eliminate substantially all of the restrictive covenants in the Indenture and to eliminate certain definitions, cross references and related provisions made irrelevant as a result of the deletion of such restrictive covenants; WHEREAS, pursuant to Section 8.02 of the Indenture, the Company has obtained the consent of the Holders of at least a majority in aggregate principal amount of the Company’s outstanding 6.625% Senior Notes due 2010 (the “Notes”), the only outstanding Notes issued under the Indenture; WHEREAS, the Company has provided a written request, accompanied by a Board resolution authorizing the execution of this First Supplemental Indenture, to the Trustee requesting that the Trustee join the Company and the Guarantors in the execution of this First Supplemental Indenture; WHEREAS, the Company and the Guarantors have delivered to the Trustee in accordance with Section 8.06 of the Indenture, an Officer’s Certificate and an Opinion of Counsel stating that this First Supplemental Indenture is permitted under the Indenture and is a legal, valid and binding obligation of the Company and the Guarantors, enforceable against the Company and the Guarantors in accordance with its terms; and WHEREAS, all things necessary on the part of the Company and the Guarantors to make this First Supplemental Indenture a valid, binding and legal agreement of the Company and the Guarantors, enforceable in accordance with its terms, have been done. For valuable consideration, the receipt of which is hereby acknowledged, it is mutually covenanted and agreed, for the equal and ratable benefit of all Holders of the Notes, as follows: SECTION 1. Amendments to Table of Contents. The Table of Contents of the Indenture is amended by deleting the titles to Sections 4.02 through and including 4.12, Section 4.14 and Sections 4.18 through and including 4.20, and inserting, in each case, in lieu thereof the phrase “[intentionally omitted]”. SECTION 2. Deletion of Provisions in the Indenture. The following provisions of the Indenture are hereby deleted in their entirety and replaced, in each case, with the phrase “[intentionally omitted]”: Section 4.02Reports to Holders Section 4.03Waiver of Stay, Extension or Usury Laws Section 4.04Compliance Certificate Section 4.05Taxes Section 4.06Limitations on Additional Indebtedness Section 4.07Limitations on Restricted Payments Section 4.08Limitations on Liens Section 4.09Limitations on Transactions with Affiliates Section 4.10Limitation on Asset Sales Section Limitation on the Issuance or Sale of Equity Interests of Restricted Subsidiaries Section 4.12Limitations on Dividend and Other Restrictions Affecting Restricted Subsidiaries Section Legal Existence Section Limitations on Layering Indebtedness Section 4.19Limitations on Designation of Unrestricted Subsidiaries Section 4.20Limitations on Sale and Leaseback Transactions SECTION 3 Related Definitions and References. All definitions and references thereto used exclusively in, and all references to, the deleted sections of the Indenture set forth in Section 2 above are also deleted in their entirety in the Indenture and the Notes. SECTION 4 Ratification. Except as expressly supplemented hereby, all of the provisions of the Indenture are hereby ratified and confirmed as in full force and effect. 2 SECTION 5 Governing Law. This First Supplemental Indenture shall be governed by and construed in accordance with the laws of the State of New York, as applied to contracts made and performed within the State of New York. SECTION 6. Counterparts. This instrument may be executed in one or more counterparts, each of which so executed shall be deemed to be an original, but all of which shall together constitute but one and the same instrument. SECTION 7. Conflict with Trust Indenture Act If any provision of this First Supplemental Indenture limits, qualifies or conflicts with any provision of the Trust Indenture Act that may not be so limited, qualified or conflicted with, such provision of such Act shall control.If any provision of this First Supplemental Indenture modifies or excludes any provision of the Trust Indenture Act that may be so modified or excluded, the provision of such Act shall be deemed to apply to the Indenture as so modified or to be excluded by this First Supplemental Indenture, as the case may be. 3 IN WITNESS WHEREOF, the parties hereto have executed and delivered this First Supplemental Indenture as of the day and year first above written. MASSEY ENERGY COMPANY By:/s/ Eric B.
